Citation Nr: 0802621	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-33 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
asthma.

3.  Entitlement to a compensable rating for bilateral pes 
planus valgus.

4.  Entitlement to a compensable rating for hypertension.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel





INTRODUCTION

The veteran had active service from May 2002 to July 2004.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The claims folder was subsequently transferred to 
the RO in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A(a).  The duty to assist 
includes the responsibility to obtain any relevant records 
from the Social Security Administration (SSA).  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  In correspondence received in March 2007 
and April 2007, the veteran indicated that the SSA had found 
him to be 100 percent disabled as a result of his various 
medical disorders.  Such SSA records may be relevant to the 
claims on appeal, and the RO should obtain them.  

Additionally, the Board notes that the veteran's last VA 
psychiatric examination was over two years ago in March 2005.  
In correspondence dated March 2006, the veteran alleged that 
his PTSD had worsened.  Correspondence received since the 
March 2005 VA PTSD examination suggests suicidal and 
homicidal ideation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered in awarding the veteran 
SSA disability or SSI benefits.  Copies of 
all related SSA decisions should also be 
obtained.

2.  The RO should schedule the veteran for 
a VA psychiatric examination to determine 
the severity of his PTSD.  The claims 
folder should be provided to and reviewed 
by the examiner.  All findings necessary 
for rating PTSD should be reported.

3.  After complying with the duty to 
assist provisions of the law, the RO 
should readjudicate the claims for 
increased ratings.  If any of the claims 
remain denied, the RO should provide the 
veteran with a supplemental statement of 
the case (covering all evidence received 
since issuance of the September 2005 
statement of the case), and he should be 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



